DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11 August 2020 has been entered. Claim 3 has been amended. No claims have been cancelled. Claims 13-14 have been added. Therefore, claims 1-14 are presently pending in this application.
Specification
The disclosure is objected to because of the following informalities: para. [0040], line 5.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  lines 1-2 recite "the portions of the leg above and below the knee" and is suggested to say --the portion of the leg above the knee and the portion of the leg below the knee-- for clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claim 1 are: 
Lines 3-4 recite a "means for securing an upper portion of the patient's leg above the knee to the seating surface". 
Lines 6-7 recite "means for securing the lower portion of the patient's leg below the knee to the moveable support platform". 
Lines 8-10 recite "means for applying a tension force to the moveable support platform whereby a tension force is applied to the knee joint for causing the knee to be stretched and adjacent bone surfaces of the knee to move away from each other".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, line 1 recites the limitation “the knee” which lacks antecedent basis. Line 3 recites the limitation “the portion of a leg above the knee” which lacks antecedent basis. Line 4 recites the limitation “the portion of a leg below the knee” which lacks antecedent basis.
Regarding claim 11, lines 2 recites the limitation “the ankle” which lacks antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Diallo (2014/0094721 A1) in view of Spade (9,320,670 B2).
Regarding claim 1, in figures 2, 6, 8 and 11 Diallo discloses an apparatus for treating abnormalities in the knee comprising (the device treats users with knee abnormalities and injuries, see paras. [0008]-[0011]): a seating surface (chair 120) for a patient, a support platform (platform 20 and carriage 50) movable with respect to the seating surface 120, means for securing the lower portion of the patient's leg (foot strap 22 and lower leg strap 24) below the knee to the moveable support platform 20/50, and means for applying a tension force (motor 32 and drive belt 60) to the moveable support platform 20/50 whereby a tension force is applied to the knee joint for causing the knee to be stretched in an axial direction and adjacent bone surfaces of the knee to move away from each other (the means for applying an axial tension force 32/60 is actuated by an electronic controller 36 to allow the support platform 20/50 to reciprocate in an axial direction, which is toward and away from the seating surface 120, causing the knee to be stretched in said axial direction, and have its adjacent bone surfaces move away from each other which applies a tension force to the knee joint, see paras. [0041]-[0045]).
Diallo does not disclose a means for securing an upper portion of the patient's leg above the knee to the seating surface.
In figure 1 Spade teaches that a seat 11 for a knee rehabilitation device 10 includes a strap 25 to secure the upper portion of the user’s leg to the seat 11, col. 6, lines 4-8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diallo’s seating surface 
Regarding claim 2, the modified Diallo device discloses a main housing (track 40 of Diallo) for supporting the moveable support platform 20/50 (of Diallo), the main housing 40 being axially fixed to the seating surface 120 (of Diallo) during operation (the main housing 40 is shown to be fixed to the chair 120 via rear stabilizer 110 and the main housing 40 remains stationary during operation, see figs. 7 and 11 and paras. [0050]-[0051] of Diallo).
Regarding claim 3, the modified Diallo device discloses that the moveable support platform is slideably mounted for axial movement on the main housing (the movable support platform 20/50 is driven by the user’s foot to slide along the main housing 40 to stretch the knee, see para. [0041] of Diallo).
Regarding claim 5, the modified Diallo device discloses a force controller (electronic controller 36 of Diallo) for regulating the means for applying a tension force (the force controller 36 regulates the means for applying an axial tension force 32/60 in accordance with user specified parameters managed by a display area 138, see paras. [0045]-[0047] of Diallo).
Regarding claim 6, the modified Diallo device discloses a foot support (platform 20) mounted on the movable support platform 20/50 (of Diallo; the user places their foot on the foot support 20 to secure the foot to the movable platform 20/50 during operation of the device, see paras. [0042]-[0043] of Diallo).

In figure 1 Spade teaches that the knee rehabilitation device 10 has a horizontally extending member 16, extending away from the seat 11, which has a sleeve 17 which is adjustable by sliding the sleeve 17 along the horizontally extending member 16 and then locking the sleeve 17 into place with a quick release pin, see col. 3, lines 44-55. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main housing and seating surface of the modified Diallo device to be axially adjustable with respect to the seating surface as taught by Spade to allow the main housing to be adjustable to accommodate users of different heights.
Regarding claim 9, the modified Diallo device discloses a force sensor (strain gauge 58) for measuring the force applied by the means for applying a tension force (the force sensor 58 senses the force applied by the means for applying a tension force 32/60 and sends the detected force to an electronic controller 36, see para. [0046] of Diallo).
Regarding claim 10, in figures 2, 6, 8 and 11 Diallo discloses a method of treating abnormalities in the knee of a human comprising (the device treats users with knee abnormalities and injuries, see paras. [0008]-[0011]); positioning the user on a stationary object (chair 120; the user sits on the stationary object 120 before using the device, see para. [0051]), securing the portion of a leg below the knee to a support member (platform 20 and carriage 50) which is axially movable with respect to the stationary object 120 (the user has their ankle secured to the support member 20/50 
Diallo does not disclose the step of securing the portion of a leg above the knee to a stationary object.
However, in figure 1 Spade teaches that a seat 11 for a knee rehabilitation device includes a strap 25 to secure the upper portion of the user’s leg to the seat 11, col. 6, lines 4-8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diallo’s seating surface with a strap for securing the portion of a leg above the knee to the stationary object as taught by Spade to secure the user to the seating surface so that the user does not tilt or fall out of place during operation, see col. 6, lines 4-8 of Spade.
Regarding claim 11, the modified Diallo device discloses that the leg is secured at a location between the knee and the ankle of the human being treated (the leg of the user is secured between the knee and the ankle to the support member 20/50 via a leg strap 24, see paras. [0043] and [0052] of Diallo).

Regarding claims 13-14, wherein the leg is fully extended when the knee is stretched in the axial direction (the user’s leg and knee are reciprocated toward and away from the seating surface 120 so that the leg is capable of being fully extended when the knee is stretched in the axial direction due to the support platform 20/50 being moveable along the main housing 40 based on user input entered into the display 138 used to have the electronic controller 36 control the range of motion of the support platform 20/50, see paras. [0041]-[0047] of Diallo; Additionally, as limitations are part of an apparatus claim, the device recites all the structure necessary perform the function of fully extending the leg when the knee is stretched in the axial direction as nothing prohibits the device from fully extending the leg of users having various heights).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diallo and Spade as applied to claim 1 above, and further in view of Kitada et al. (2003/0144613 A1).
Regarding claim 4, the modified Diallo device discloses that the means for securing the lower portion of the leg to the movable support platform includes a strap (a strap 22 secures the lower portion of the leg to the movable support platform 20/50), but 
In figure 3 Kitada teaches that orthopedic stretching table 11 includes an upper inflatable cushion member 39 which is inflated to secure the ankle to the table 11 during therapy, see paras. [0052]-[0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moveable support platform and strap of the modified Diallo device with the addition of an inflatable bladder positioned between the strap and movable support platform such as taught by Kitada to prevent injury to the user by securing the user’s ankle to the moveable support platform to prevent the ankle from rolling or twisting while moving the movable support platform.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diallo and Spade as applied to claim 2 above, and in further view of Branch et al. (2009/0137369 A1).
Regarding claim 8, the modified Diallo device discloses that the main housing is slideably mounted on a sitting platform carried by the sitting surface for lateral adjustment (the main housing 40 is slideably mounted on the sitting platform 100 and laterally adjusted via adjuster knobs 102, see para. [0048] of Diallo), but does not disclose that the main housing is slideably mounted on a rod carried by the seating surface for lateral adjustment.
In figures 1-4 and 12 Branch teaches that a main housing 20 is slideably mounted on a rod 8 carried by a seating surface 5 for lateral adjustment (the main housing 20 includes slotted plates 22P so that the main housing 20 may be laterally .
Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made with Diallo (2014/0094721 A1) in view of Spade (9,320,670 B2) as recited in the rejections of claims 1 and 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zak (2,924,214 A) is cited to show an exercise device for stretching the knee.
Callanan et al. (2004/0049135 A1) is cited to show a knee extension therapy device.
Mitsuishi et al. (2007/0185418 A1) is cited to show a physiotherapy apparatus for stretching the knee.
Cataldi et al. (2012/0232438 A1) is cited to show an orthosis machine for stretching the knee.
Garcia (2012/0232439 A1) is cited to show a knee extension assist device.
Rocklin (2012/0253254 A1) is cited to show a traction device for stretching the knee.
Arias (2018/0214738 A1) is cited to show an exercise apparatus for stretching the knee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785